[Cite as Jackson v. Cook, Warden, 2019-Ohio-4194.]


                                      COURT OF APPEALS
                                   FAIRFIELD COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


DENNIS D. JACKSON                                :   JUDGES:
                                                 :
        Petitioner                               :   Hon., W. Scott Gwin, PJ.
                                                 :   Hon., Patricia A. Delaney, J.
                                                 :   Hon., William B. Hoffman., J.
-vs-                                             :
                                                 :
BRIAN COOK, WARDEN                               :   Case No. 19CA27
                                                 :
        Respondent                               :   OPINION



CHARACTER OF PROCEEDING:                             Writ of Habeas Corpus


JUDGMENT:                                            Dismissed


DATE OF JUDGMENT:                                    October 10, 2019



APPEARANCES:

For Petitioner:                                      For Respondent:

Dennis D. Jackson #A645-759                          Dave Yost
Southeastern Correctional Institution                Ohio Attorney General
5900 B.I.S Road                                      William H. Lamb
Lancaster, Ohio 43130                                Assistant Attorney General
                                                     Criminal Justice Section
                                                     441 Vine Street
                                                     1600 Carew Tower
                                                     Cincinnati, Ohio 45202
Fairfield County, Case No.19CA27                                                         2

Delaney,J.

       {¶1}   On June 27, 2019, Dennis Jackson filed a petition for writ of habeas corpus

on the basis that his speedy trial rights were violated following a mistrial and

commencement of a second trial. Mr. Jackson claims the trial court lost jurisdiction before

the start of his second trial on December 3, 2010. This is the only basis for Mr. Jackson’s

writ. The Ohio Attorney General has moved to dismiss the writ.

       {¶2}   The Court grants the motion to dismiss because “[a] claimed violation of a

criminal defendant’s right to speedy trial is not cognizable in habeas corpus.” Travis v.

Bagley, 92 Ohio St.3d 322, 323, 750 N.E.2d 166 (2001), citing Brown v. Leonard, 86 Ohio

St.3d 593, 716 N.E.2d 183 (1999); State ex rel. Rackley v. Sloan, 150 Ohio St.3d 11,

2016-Ohio-3416, 78 N.E.3d 819, ¶9. Instead, an appeal is the appropriate remedy. Travis

at 323, citing State ex rel. Brantley v. Anderson, 77 Ohio St.3d 446, 674 N.E.2d 1380

(1997).

       {¶3}   Further, Mr. Jackson had an adequate remedy at law, by way of a direct

appeal, which he pursued in the Second District Court of Appeals. See State v. Jackson,

2nd Dist. Montgomery No. 24430, 2012-Ohio-2335. In his direct appeal, Mr. Jackson

raised the very same speedy trial argument that he sets forth in his petition for writ of

habeas corpus. Id. at ¶¶15-33. The availability of this alternative remedy, which Mr.

Jackson pursued unsuccessfully on the speedy trial issue, precludes a writ of habeas

corpus. See Rackley at ¶10, citing State ex rel. O’Neal v. Bunting, 140 Ohio St.3d 339,

2014-Ohio-4037, 18 N.E.3d 430, ¶15 (“The availability of alternative remedies at law,

even if those remedies were not sought or were unsuccessful, precludes a writ of habeas

corpus.”)
Fairfield County, Case No.19CA27                                                              3


       {¶4}   Because a writ of habeas corpus may not be used to challenge an alleged

denial of a speedy trial right and extraordinary relief is not available to re-litigate the same

issue already unsuccessfully litigated, the writ is dismissed.

       {¶5}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).



By, Gwin, P.J.

Delaney, J. and

Hoffman, J. concur.
[Cite as Jackson v. Cook, Warden, 2019-Ohio-4194.]